                                                                 1

                                                                 2

                                                                 3

                                                                 4
                                                                                                                            JS-6
                                                                 5

                                                                 6

                                                                 7

                                                                 8                          UNITED STATES DISTRICT COURT
                                                                 9                     CENTRAL DISTRICT OF CALIFORNIA
                                                                10

                                                                11 IDS PROPERTY CASUALTY                     Case No.: 8:18-cv-01390-JVS(ADSx)
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12
                                                                   INSURANCE COMPANY                         Assigned to the Hon. James V. Selna
                                                                   ,
                                                                13
                                                                               Plaintiff,
                  Los Angeles, California 90017




                                                                                                             DECLARATORY JUDGMENT
                   A Professional Corporation




                                                                14                                           AFTER ORDER GRANTING IDS
                                                                      v.                                     PROPERTY CASUALTY
                                                                15                                           INSURANCE COMPANY'S
                                                                     TIFFANY CHOW,                           MOTION FOR SUMMARY
                                                                16                                           JUDGMENT ON COMPLAINT
                                                                               Defendants.
                                                                17
                                                                                                             FPC Date:         April 23, 2019
                                                                18                                           Time:             1:30 p.m.
                                                                                                             Ctrm:             10C
                                                                19
                                                                                                             Filing Date:      August 8, 2018
                                                                20
                                                                                                             Trial Date:        May 7, 2019
                                                                21                                           Discovery Cut-off: January 22, 2019
                                                                                                             Motion Cut-off: March 19, 2019
                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                         1
                                                                                                                              [CASE NO.: 8:18-CV-01390-JVS(ADSX)]
                                                                                                                                                       JUDGMENT

656477.1
                                                                 1          The Court, having entered its order granting Plaintiff IDS Property Casualty
                                                                 2   Insurance Company's motion for summary judgment [Doc. #39];
                                                                 3          IT IS HEREBY ADJUDGED:
                                                                 4

                                                                 5                                              FACTS
                                                                 6          1.      IDS Property Casualty Insurance Company ("IDS") is a Wisconsin
                                                                 7   corporation with its principal place of business in Wisconsin. Defendant Tiffany
                                                                 8   Chow is a resident of the State of California. At issue is Ms. Chow's claim for
                                                                 9   underinsured motorist benefits of $150,000.
                                                                10          2.      On February 9, 2018, Ms. Chow suffered injuries as a passenger in a
                                                                11   single-vehicle accident. The vehicle was insured by AAA which paid her its liability
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   limit of $100,000.
                                                                13          3.      At the time of the accident, Ms. Chow had her own automobile insurance
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14   policy issued by Safeway Insurance Company. The Safeway policy did not provide
                                                                15   uninsured or underinsured motorist coverage.
                                                                16          4.      At the time of the Accident, IDS had issued automobile insurance policy
                                                                17   no. AI03299713 to Sabrina Chen and Larry Chen ("the Policy"). IDS understands
                                                                18   Sabrina Chen is Ms. Chow's mother. The Policy provides liability and uninsured
                                                                19   motorist coverage for an "insured" with a "per person" limit of $250,000.
                                                                20          5.      The Policy obligates IDS to "pay compensatory damages which an
                                                                21   'insured' is legally entitled to recover from the owner or operator of an 'uninsured
                                                                22   motor vehicle' because of: 1. 'Bodily injury' sustained by an 'insured' and caused by
                                                                23   accident . . . ."
                                                                24          6.      The Policy defines "uninsured motor vehicle" to include "an
                                                                25   underinsured motor vehicle. An underinsured motor vehicle is one to which a liability
                                                                26   bond or policy applies at the time of the accident but its limit for bodily injury liability
                                                                27   is less than the limit of liability for this coverage."
                                                                28
                                                                                                                   2
                                                                                                                                         [CASE NO.: 8:18-CV-01390-JVS(ADSX)]
                                                                                                                                                                  JUDGMENT

656477.1
                                                                 1         7.     The Policy defines "insured" as "you [i.e., Ms. Chen, as the named
                                                                 2   insured] or a 'relative.'" "Relative" is defined as "a person related to you by blood,
                                                                 3   marriage, registered domestic partnership under California law or adoption who is a
                                                                 4   resident of your household and whom you have previously reported to us. This
                                                                 5   includes a ward or foster child."
                                                                 6         8.     After the Accident, Ms. Chow presented an underinsured motorist claim
                                                                 7   under the Policy. In presenting the claim, Ms. Chow represented that she was Ms.
                                                                 8   Chen's daughter and was residing in her household. Ms. Chow contends she was
                                                                 9   residing in Ms. Chen's household – at 129 Painted Trellis, Irvine, CA 92620 – even
                                                                10   though Ms. Chow's own policy, with Safeway, showed her residence address as 19492
                                                                11   Sierra Raton Rd., Irvine.
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12         9.     In a phone call on November 28, 2017, Ms. Chen told IDS: "[Tiffany] is
                                                                13   not going to live with me anymore." Instead, she would be living with her father.
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14         10.    Contemporaneous notes made by IDS at the time of the phone call show
                                                                15   that IDS understood that Ms. Chen wanted Ms. Chow removed from the Policy and,
                                                                16   on November 29, 2017, Ms. Chen called to verify that Ms. Chow had been removed.
                                                                17         11.    Because IDS' named insured – Ms. Chen – had told IDS that Ms. Chow
                                                                18   was not residing in her household, IDS determined that Ms. Chow did not qualify as
                                                                19   an "insured" under the express terms of the Policy. However, IDS recognized that
                                                                20   California has an uninsured motorist insurance statute that establishes minimum
                                                                21   requirements for uninsured motorist coverage.      Because the statute provides that
                                                                22   coverage is to extend to resident relatives without limiting such coverage to resident
                                                                23   relatives who had been disclosed, IDS understood that Ms. Chow nevertheless
                                                                24   qualified as an "insured" for purposes of the mandatory statutory coverage. However,
                                                                25   because the statutory uninsured motorist limit is $30,000, which is less than the
                                                                26   amount of insurance covering the vehicle in which Ms. Chow was riding, she was not
                                                                27   injured by an "underinsured motor vehicle."
                                                                28
                                                                                                               3
                                                                                                                                     [CASE NO.: 8:18-CV-01390-JVS(ADSX)]
                                                                                                                                                              JUDGMENT

656477.1
                                                                 1                                 CONCLUSIONS OF LAW
                                                                 2         1.     The Court has jurisdiction pursuant to 28 U.S.C. §1332.
                                                                 3         2.     Ms. Chow is not an "insured" pursuant to the express terms of the IDS
                                                                 4   policy.
                                                                 5         3.     Although Ms. Chow may qualify as an "insured" under California's
                                                                 6   uninsured motorist statute (Cal. Ins. Code §11580.2), the limit available to her under
                                                                 7   the statute is $30,000.
                                                                 8         4.     Because the uninsured motorist limit potentially applicable to Ms. Chow
                                                                 9   is $30,000, which is less than the liability limit of the driver who caused her injuries,
                                                                10   she was not injured by an "underinsured motor vehicle".
                                                                11         5.     As the prevailing party, IDS is awarded its costs of $ _____________.
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12

                                                                13
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14

                                                                15         Dated: June 26, 2019                     _____________________________
                                                                16                                                  Judge, United States District Court
                                                                17                                                  Andrew J Guilford
                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                                4
                                                                                                                                        [CASE NO.: 8:18-CV-01390-JVS(ADSX)]
                                                                                                                                                                 JUDGMENT

656477.1
